Citation Nr: 0202845	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  94-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of left ankle sprains, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for pes planus, 
with hallux valgus and mild hammertoes, right foot, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for pes planus, 
with hallux valgus and mild hammertoes, left foot, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from April 1984 to April 1988, 
and from July 1989 to June 1990.  In addition, the veteran 
has approximately five years and 11 months of prior service 
which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veteran's Affairs (VA) on appeal 
from rating determinations in December 1992 and August 1995 
by the Winston-Salem, North Carolina, Regional Office (RO).

The Board notes that the original claim on appeal included a 
claim for service connection for a nervous condition 
secondary to service- connected foot and ankle disabilities.  
In a decision in May 1997, the Board denied this claim, and 
remanded the remaining claims for further evidentiary and 
procedural development.  The Board has reviewed the record 
and has determined that the RO accomplished the action 
requested in the May 1997 remand to the extent possible.

The veteran testified at a hearing before the undersigned 
Board Member at the Central Office in Washington, DC, in June 
1999.

In a decision in November 1999, the Board again remanded the 
veteran's claims for further development, pointing out that 
X-ray evidence of the left ankle required further medical 
development.  By this remand, the Board sought to resolve the 
question of whether the veteran's service-connected 
disability included osteoarthritis of the left foot or ankle.  
At that time, the Board deferred its decision as to the 
issues involving pes planus and a total disability rating 
since the additional medical evidence obtained pursuant to 
the remand could also have had an impact on those issues.

The Board has reviewed the record and has determined that the 
RO accomplished the action requested in the November 1999 
remand to the extent possible.  In this regard, the veteran 
was informed of his right to submit additional evidence and 
argument and he was asked to identify any sources of recent 
medical treatment for any left ankle or foot disability.  All 
additional pertinent records were added to the claims file.  
Additionally, the RO contacted the NPRC and specifically 
requested any X- ray reports and films relating to X-rays of 
the veteran's left ankle taken on or about February 22, 1980 
and November 3, 1980, at 13 Area Branch Clinic, Naval 
Regional Medical Center, Camp Pendleton, California 92055.  
Pursuant to the remand requests, the RO was informed by the 
NPRC that those particular records requested are no longer 
available, and were in fact destroyed.  RO requests for other 
specific X-ray reports resulted in the addition of additional 
medical evidence to the claims file.  Finally, in fulfillment 
of the remand requests, the veteran underwent another VA 
examination of the feet and left ankle.  The examination 
reports address the question of osteoarthritis in the left 
ankle and provide medical opinions on the nature and severity 
of the veteran's service-connected disorders.  

The RO reviewed the record and issued a decision in March 
2001.  The Board points out that by this decision, the RO 
granted separate, 10 percent disability ratings for the 
disability of each foot.  The veteran has continued his 
appeal.  Accordingly, the Board has recharacterized the 
issues, as stated above, so as to reflect the separate 
evaluations assigned by the March 2001 RO decision.  

The Board notes that recent records on file indicate that the 
issue of an apportionment has been raised.  As this issue has 
not been addressed by the agency of original jurisdiction it 
is referred to the RO for action deemed appropriate. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected left ankle disability is 
manifested by degenerative joint disease, moderate limitation 
of motion with some pain with no additional associated 
functional impairment. 

4.  The veteran's right foot disorder is comprised of 
moderate pes planus, with hallux valgus that is not severe, 
and mild hammertoe deformity in the third, fourth and fifth 
toes.

5.  The veteran's left foot disorder is comprised of moderate 
pes planus, with hallux valgus that is not severe, and mild 
hammertoe deformity in the third, fourth and fifth toes.

6.  The evidence of record also does not support a finding 
that the veteran was demonstrably unable to obtain or retain 
employment due to service connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a left ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5271 (2001).   

2.  Entitlement to a rating in excess of 10 percent for pes 
planus, with hallux valgus and mild hammertoes, right foot is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5276, 5280, and 5282 (2001).   

3.  Entitlement to a rating in excess of 10 percent for pes 
planus, with hallux valgus and mild hammertoes, left foot is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Codes 5276, 5280, and 5282 (2001).

4.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.2, 4.10, 4.16, and 38 C.F.R. § 4.71a, Diagnostic Codes 
5271, 5276, 5280, and 5282 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.  In this regard, the Board notes that 
existing records pertaining to the veteran's service have 
been obtained; post-service private and VA treatment records 
have been obtained; records from the Social Security 
Administration (SSA) have been obtained; vocational 
rehabilitation records have been obtained; and VA 
examinations have been conducted and their reports obtained.  
All these records are discussed below where pertinent.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran numerous VA examinations.  In 
addition, the veteran was provided copies of rating decisions 
explaining why his service-connected residuals of left ankle 
sprains and his service-connected pes planus, with hallux 
valgus, and mild hammertoes, right and left, have been 
assigned 10 percent evaluations, and why higher evaluations 
were not assigned.  Furthermore, the veteran has been sent 
statements of the case and supplemental statements of the 
case explaining his rights and responsibilities and informing 
him of the laws and regulations involved in his claims.

There is no indication that there is any existing evidence 
that could substantiate the claims that has not been 
obtained.  Accordingly, while the RO has not sent notice as 
set forth in (3) above describing how the tasks of developing 
the record are allocated, it has gone beyond this requirement 
by actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the 
claims on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


II.  Factual Background

At the outset, the Board notes that service medical records 
reveal that the veteran was treated for right foot pain 
thought to be a possible stone bruise in March 1979, a sprain 
of the left ankle in February 1980, and inversion of the left 
ankle in November 1980.  There was an in-service diagnosis of 
flat feet in February 1982.  X -rays of the left ankle in 
February 1980 were interpreted to reveal findings within 
normal limits, and X-rays of the left ankle in November 1980 
were interpreted to reveal no evidence of fracture.  Moderate 
pes planus was noted on the veteran's March 1989 examination 
prior to re-enlistment.

Private medical records from Dr. DMH dated in April 1992 show 
that the veteran was treated for complaints of a painful left 
ankle injury to the area just distal to the fibular tip and 
along the lateral parts of the talus.  The veteran related 
this injury to an ankle injury several years ago while 
playing basketball in the Marine Corps.  X-rays reportedly 
revealed an obvious chip fracture of the medial malleolus and 
also a possible fracture of the lateral process of the talus.  
The impression was chronic painful left ankle secondary to an 
old inversion injury with non-healed chip fracture of the 
medial malleolus and lateral talus.  Treatment recommended 
included an elastic ankle support.

On VA examination in June 1992, the veteran reported 
complaints including pain in the feet and ankles when 
exercising, some ankle giving way when walking and no arch at 
the bottom of his feet.  The examiner recorded a subjective 
history noting bilateral fallen arches and a prior left ankle 
injury in 1980 with residual ache that worsens with activity.  
Objective findings included dorsiflexion of the left ankle to 
20 degrees and plantar flexion to 40 degrees with normal 
subtalar motion.  Minimal discomfort to palpation was noted 
along the anterior tibial fibular ligament area and calcaneal 
fibular ligament area.  No effusion or swelling was noted and 
no real pain with range of motion of the ankle was reported.  
Examination of the feet revealed bilateral pes planus with no 
real tenderness to palpation and no other deformity noted.  
The examiner found that the veteran could heel and toe walk 
without difficulty and that he had a normal appearing gait.  
X-rays of the left ankle did not show evidence of tibiotalar 
arthritis and X-rays of the bilateral feet showed bilateral 
pes planus and slight hallux valgus deformity.  The 
assessment included bilateral pes planus and history of left 
ankle trauma/sprain without clinical or radiographic signs of 
arthritic changes or instability.

In a September 1992 decision, the RO granted service 
connection for the residuals of left ankle sprains (evaluated 
as 10 percent disabling) and for bilateral pes planus 
(evaluated as 10 percent disabling).

Following VA examination in November 1992, which essentially 
reiterated the pertinent information from the June 1992 
examination report, these ratings were confirmed by way of a 
December 1992 RO decision.

In August 1993, the veteran submitted a statement indicating 
that his feet and ankle conditions have deteriorated and that 
he sought a new examination for an increase in compensation.

A statement of the case (SOC) was issued in November 1993.

A November 1993 outpatient treatment record showed that the 
veteran was treated for recent exacerbation of left ankle 
pain.  

A private record from the Raleigh Urgent Care Center also 
showed that the veteran was seen for treatment for a twisted 
left ankle in November 1993.

In a December 1993 statement Dr. DMH reported that the 
veteran had pain on palpation of the distal lateral malleolus 
and along the lateral talus.  He also noted pain with range 
of motion in both inversion and eversion of the subtalar 
joint and with dorsiflexion and plantar flexion of the ankle 
joint.  Review of X-rays reportedly showed a chip or avulsion 
fracture of the medial malleolus and possibly of the lateral 
process of the talus.  The physician's impression was that 
the veteran was suffering from a chronic painful ankle 
secondary to an old inversion injury with non-healed, chip or 
avulsion fractures of the medial malleolus and lateral talus.  
Treatment consisted of injecting the ankle joint with a 
mixture of Celestone sluspan and a local anesthetic.  The 
physician also recommended that the veteran start wearing an 
ankle support.  

In a statement on his January 1994 VA Form 9, the veteran 
essentially indicated that he believed that higher ratings 
are in order for both his pes planus condition and his left 
ankle disorder.  He further contended that his service-
connected disorders have impaired his ability to stay 
employed.   The veteran reported symptoms including constant 
nagging pain with the left ankle especially when bending or 
twisting or walking or even standing still, and he indicated 
that he has very sore feet that swell on use.

The file contains the copy of a March 1994 report of an on 
the job twisting injury to the left ankle that took place on 
November 20, 1993.

In a March 1994 statement, Dr. DMH repeated information from 
his prior letter.

VA outpatient treatment records dated from January to March 
1994 reveal that the veteran was seen for treatment for 
constant pain in the left ankle and foot.  It was noted that 
the veteran had a history of left ankle pain with reinjury to 
the left ankle in November 1993.  The ankle pain reportedly 
had an impact on his job in law enforcement, which led to the 
veteran being sent for vocational rehabilitation.  

On VA examination in July 1994, the veteran again reported 
symptoms including severe pain in the left ankle and 
sore/tender bilateral pes planus.  X-rays of the left ankle 
showed no significant pathological findings noted.  X-rays of 
the feet revealed no significant change in findings from the 
previous film of June 1, 1992.  A copy of the June 1992 X-ray 
report noted no significant pathology of the left ankle and 
evidence of bilateral pes planus noted with slight hallux 
valgus deformity noted bilaterally.  The July 1994 
examination report noted a history of diagnoses including 
flat feet with chonic left ankle sprain.  It was reported 
that there was some suggestion in the record that there was a 
non-union of the left medial malleolar avulsion and possible 
left talar avulsion.  It was also noted that the veteran had 
a job with armed security, that he re-injured his left ankle 
while on the job, and that he is  presently out of work 
because he cannot stand on his feet for long periods.  
Objective findings included: significant planovalgus 
deformity on weight bearing with mild hindfoot valgus; early 
callus formation under the first metatarsal head on the 
right; range of motion of the foot and ankle on the right to 
five degrees on dorsiflexion and to 30 degrees on plantar 
flexion with 50 % limitation of subtalar motion; and range of 
motion of the left foot and ankle to 5 degrees of 
dorsiflexion and 30 degrees of planar flexion with normal 
subtalar motion.  There was some evidence of early hammertoe 
formation with no evidence of significant callus formation.  
X-rays of both feet and ankles were taken.  These X-rays 
reportedly showed evidence of flat foot deformity with early 
hallux valgus formation and no evidence of powerful 
coalition.  The diagnosis was bilateral pes planus with early 
hallux valgus deformity and early clawing of the toes.

In December 1994, the veteran submitted his claim for 
increased compensation based on unemployability because of 
his service-connected left ankle and bilateral foot 
conditions.  The veteran submitted copies of VA outpatient 
treatment records dated from December 1994, which reveal that 
the veteran's left ankle and bilateral feet symptoms were 
noted during treatment for psychiatric problems. 

VA outpatient treatment records dated from March 1994 to 
March 1995 disclose that the veteran was seen for ongoing 
treatment for his left ankle residuals and his bilateral pes 
planus.  Noted among these records is a March 1994 progress 
note indicating that the veteran has chronic traumatic 
arthritis of the left ankle.  Progress notes from late 1994 
note a history of a left ankle fracture with ongoing residual 
symptoms that reportedly cause problems with his ability to 
work.  The veteran underwent a CT of the left lower extremity 
to evaluate possible calcaneal/navicular coalition.  The CT 
report revealed findings including "no evidence for osseous 
bridging between the navicular calcaneus" and "no other 
tarsal calcaneal coalitions identified."  The examiner noted 
that this does not preclude a fibrous bridge between the 
navicular and the calcaneus and that this condition would be 
better evaluated with MRI if clinically indicated.  Evidence 
for subchondral sclerosis and mild joint space narrowing was 
noted on coronal images taken at the location of the middle 
facet joint between the talus and calcaneus.  The impression 
was negative for calcaneal coalition.  Subsequent records 
noted positive degenerative joint disease of the tibia-talus 
(January 1995) and mild to moderate tibial talus 
osteoarthritis (February 1995).

A February 1995 letter from the Social Security 
Administration (SSA) indicated that the veteran did not 
qualify for benefits because he was not disabled.  The 
determination was that the veteran's condition was not severe 
enough to preclude work.  

A May 1995 letter from Dr. DMH noted that the veteran had not 
been seen in his office since 1992 and that the physician 
could not give an accurate evaluation of his current 
condition.

Based on the above information, the RO, in an August 1995 
decision denied the veteran's claim for a total rating based 
on individual unemployability.

During an October 1995 hearing before a hearing officer at 
the RO, the veteran testified that he was taking Motrin for 
the pain caused by his left ankle and flat feet.  The veteran 
stated that he has problems walking for long periods, 
problems with prolonged standing, and feelings as if he had a 
pinched nerve in the foot or ankle.  The veteran noted 
swelling and he indicated that he had been issued ankle 
supports and shoe inserts, which did not help.  The veteran 
stated that he is not presently employed and that he last 
worked from May to December 1994 as a housekeeping aid with 
the VA but had to stop because of his disabilities.  
Regarding his VA vocational rehabilitation counseling, the 
veteran indicated that it was determined that he was not 
mentally stable enough to attend school at this time.  

The impression on an October 1995 VA outpatient treatment 
record was questionable post-traumatic tibia-talus arthritis.

A January 1996 report of a VA physician's review of outside 
films of the left ankle indicated that "two views fail to 
reveal any significant pathology in the film dated March 17, 
1992." 

The discharge summary from a period of hospitalization in 
January and February  1996 indicated that the veteran was 
treated for dysthymia, intermittent explosive disorder and a 
history of polysubstance abuse.  His history of a left ankle 
injury was also noted.  The treating physician found that the 
veteran's ability to work was limited by his psychiatric 
disorder.

An April 1996 VA outpatient treatment record showed that the 
veteran was seen for treatment for chronic left ankle pain 
since 1980 when he sustained a sprain in the military.  
Findings on examination of the left ankle included mild 
tenderness at the left lateral ligamentous complex; 
dorsiflexion to 15 degrees; plantarflexion to 30 degrees; and 
normal subtalar motion.  X-rays of the left ankle were 
interpreted as normal, and a 1995 MRI was reportedly normal 
as well.  The impression was chronic left ankle pain, 
etiology unclear, with normal MRI and flexible pes planus.

A January 1996 SSA disability determination and transmittal 
form indicated that the veteran was disabled from October 
1995 with a primary diagnosis of mood disorders and no 
secondary diagnosis.  In an associated psychological 
evaluation, dated in March 1996, it was determined that the 
veteran may benefit from the services of Vocational 
Rehabilitation to return to the work force. 

During his October 1996 hearing before a hearing officer at 
the RO, the veteran testified that he had constant ankle pain 
that became more severe with use.  He stated that he needs to 
wear a brace or air cast when on his feet and that he also 
relies on the use of a cane or crutches.  The veteran 
indicated that his ankle swells a bit with walking and that 
he takes anti-inflammatory medication.  With regard to his 
pes planus, the veteran stated that the bottoms of his feet 
give him constant pain.  Arch supports provided by VA 
reportedly made his feet hurt more.  The veteran reported 
that he developed calluses on his feet, that he uses cream to 
try to soften them, and that he has had to trim the calluses 
with a razor blade.  He noted that he could only walk four to 
five blocks without pain and that the only relief he gets is 
through sitting and medication.  The veteran and his service 
representative also testified with regard to his inability to 
work, which they attributed in part to his service-connected 
disorders of the left ankle and bilateral feet.

On VA examination of the feet in November 1996, the veteran 
reported pain present on standing and walking.  Objective 
findings included only very flat feet with pain on palpation 
under the mid point of the arch on the plantar surface and no 
redness or swelling noted in the feet.  The diagnosis was pes 
planus.

On VA examination of the joints in November 1996, the 
physician noted the veteran's history of inservice injury to 
the left ankle in 1980 and the fact that X-rays were not 
obtained at that time.  The veteran reportedly saw a 
physician in 1992 at which time X-rays were taken and the 
veteran was evidently informed that he had fractured the 
ankle in 1980.  Current symptoms reportedly included aching 
that is aggravated by standing or walking and swelling two to 
three times per week.  The veteran indicated that he has been 
told that he has degenerative joint disease of the feet and 
ankles.  The diagnosis was flat feet with residuals and 
status post left ankle fracture with residuals.  The examiner 
indicated that he was unable to comment on DeLuca criteria 
without pure speculation.  On VA examination of the feet in 
November 1996, objective findings included very flat feet, 
pain with palpation under the mid-point of the arch on the 
plantar surface of the foot, and no redness or swelling 
noted.  The diagnosis was pes planus.  The report following 
review of X-rays of the feet indicated that the feet are 
without fracture or other change from July 1994.  The 
impression was feet are unchanged with no active disease.  
The report following review of X-rays of the ankle indicated 
that three views of the left ankle are normal.  The 
impression was normal. 

In May 1997 the Board remanded the issues on appeal for 
further development.

Records received from SSA in August 1997 pertained largely to 
disability due to the veteran's non service-connected 
psychiatric problems.  Nonduplicative records relating to the 
feet and ankles included the report of a December 1994 
private X-ray of the left ankle which noted an irregularity 
at the medial malleolus that may be from old trauma or 
unfused ossification center.  Also submitted at this time was 
the report of a January 1994 VA X-rays of the left ankle, 
which noted findings including mild to moderate joint space 
loss with subchondral sclerosis at the anterior aspect of the 
tibiotalar joint and small ankle effusion.  The physician 
stated that these findings indicate degenerative 
osteoarthritis of the tibiotalar joint.  The report also 
showed normal bone mineralization throughout and small 
sclerotic erosion of the lateral distal aspect of the first 
proximal phalanx.  There was some question as to whether this 
was post-traumatic or developmental in nature.  The 
impression was mild to moderate degenerative osteoarthritis 
of the anterior tibiotalar joints.

The veteran's Vocational Rehabilitation records were added to 
the claims file.  The initial evaluation, dated in January 
1993, revealed that the veteran was initially found to have 
some vocational limitations to climbing, standing, walking 
and working in high places due to his service-connected 
disabilities.  It was noted that the veteran's highest level 
of education completed was a GED and that the veteran did not 
meet the criteria for establishing a "serious employment 
handicap" according to 38 C.F.R. § 21.52.  A February 1993 
reevaluation counseling record revealed that the veteran was 
counseled in training as a paralegal.  Records show that the 
veteran discontinued the program for a time and that he 
applied to become re-affiliated in June 1994.  A February 
1995 counseling narrative indicated that the veteran was 
having some psychiatric problems, that he was being treated 
at the Durham Mental Health Clinic, and that "depressive 
overlay is apparently leading the veteran to believe that his 
service-connected disabilities are far much worse than the 
records indicate."   Subsequent records showed that the 
veteran failed to appear for appointments in May and 
September 1995 and was discontinued from the vocational 
rehabilitation program.

The veteran underwent VA examination in April 1998.  Physical 
examination of the right foot showed slight hallux valgus 
deformity of the great toe, a very flat arch noted with 
standing, and no tenderness in the plantar fascia.  Physical 
examination of the left foot revealed minimal hallux valgus 
deformity of the left great toe, flat-type arch, and no 
tenderness in the plantar fascia on examination.  The 
examiner noted that the veteran could stand on his toes and 
heels and that he can also squat.  It was reported that 
weight bearing and non-weight bearing allowment of the 
Achilles' tendons is completely within normal limits.  There 
is no pain on manipulation of the Achilles tendon and there 
is no valgus present and no forefoot or mid-foot 
misalignment.  X-rays of the bilateral feet did show evidence 
of pes planus.  The diagnosis was bilateral pes planus 
without degenerative joint disease and moderate hallux valgus 
deformities.

Physical examination of the left ankle during the April 1998 
VA examination revealed no obvious swelling or deformity and 
intact ligaments.  Range of motion testing with goniometer 
showed dorsiflexion to 7 degrees and plantar flexion to 35 
degrees.  Tenderness was noted in the lateral aspect with 
inversion of the ankle, but otherwise the examination was 
within normal limits.  It was noted that X-rays of the left 
ankle did not show evidence of degenerative joint disease.  
The diagnosis was chronic left ankle sprain without 
degenerative joint disease.  In comments following the 
diagnosis, the examiner indicated that the veteran's service-
connected disabilities are not severe enough to have any 
effect on his abilities to work and that the veteran is not 
unemployable secondary to his service-connected disabilities.    

The interpretation on the report of X-rays of the left ankle 
performed in April 1998 reads: 

No significant soft tissue swelling is 
seen at the ankle joint.  There is a well 
corticated density projected at the 
inferior aspect of the medial malleolus 
which may represent an os subtibiale, but 
the possibility of sequela of old trauma 
is not excluded.  This is not definitely 
seen on prior examinations, but views are 
slightly different.  No other significant 
abnormality is noted.

The impression was no evidence of an acute fracture or 
dislocation at the left ankle.

The interpretation on the report of X-rays of the feet 
performed in April 1998 reads: 

Right foot:  On a standing lateral  view, 
the calcaneal pitch is measured at 11 
degrees, indicating a moderate degree of 
pes planus.  There is a moderate hallux 
valgus deformity at the IP joint of the 
great toe on the right.  The IP angle 
here is measured at 25 degrees.  There 
may be mild hammertoe deformities of the 
third through the fifth digits on the 
right.

Left foot:  the calcaneal pitch is 
measured at 11 degrees, indicating a 
moderate degree of pes planus.  The ankle 
at the MTP joint of the first toe is 
measured at 19 degrees, and the 
interphalangeal angle of he great toes is 
measured at 20 degrees, indicating a 
moderate hallux valgus deformity here.  
There is a focal well-defined erosion in 
the head of the proximal phalanx of the 
great toe, which is likely degenerative 
in nature.  Again, there is evidence of 
mild hammertoe deformities of the fourth 
and fifth digits on the left.  
Redemonstrated is the well corticated 
density below the medial malleolus of the 
left ankle which could reflect prior 
traumatic injury.  

The impression included: bilateral pes planus of moderate 
degree; bilateral hallux valgus deformity, slightly more 
exaggerated on the left than on the right; apparent hammertoe 
deformities seen in digits, bilateral; and well corticated 
bony density seen below the medial malleolus, which could 
represent sequelae of old trauma or possibly an accessory 
ossicle.

The veteran testified at a hearing at the Central Office in 
Washington, DC, before the undersigned Board Member on June 
17, 1999.  With regard to his pes planus, the veteran 
described severe pain that comes and goes located on the 
bottom of his feet when he stands, and mostly in the middle 
portion, or the ball, of both feet.  He stated that the pain 
from his left ankle disorder is a sharp and penetrating pain 
that leads to numbness.  The veteran indicated that he can 
only walk a few minutes before stopping due to pain.  
Standing for 10-15 minutes is also reported to bring on pain.  
The veteran noted that he has pain lifting boxes weighing 20 
pound.  He stated that he experiences swelling from time to 
time.  The veteran indicated that he can no longer run and 
that he sometimes uses a cane.  He reported no swelling on 
that date because he had been off his feet.  The veteran 
contended that his disorders of the feet and left ankle have 
caused him to be unable to seek gainful employment.  He noted 
that his experience was in physical work that would 
necessitate use of the feet and ankle.  Specifically, the 
veteran reported that he had to leave a job in law 
enforcement because of the standing and walking, and that he 
had to leave a job in housecleaning for the same reasons.  
During the hearing, the veteran also indicated that he was 
depressed due to his inability to maintain gainful employment 
and due to the death of his first wife.  The veteran's 
current wife testified that she thought that the veteran was 
depressed because he was unable to provide for his family the 
way he wished.  She indicated that she soaked his feet when 
symptomatic.  She noted that the feet were sometimes red and 
blistery looking on the top and under the ball, that were 
also sensitive to the touch, and that they swelled at times.  
The veteran then testified that he had a GED and little other 
training or education.  He stated that he was receiving SSA 
disability benefits.  The veteran reported that all his 
current treatment for disorders of the feet and ankles is 
received at the VA facility in Durham.  He stated that he 
took Motrin for the pain symptoms, that the symptoms are 
severe at times and less severe at other times, and that the 
symptoms are made worse by activity.

A June 1999 private medical record from the Bone and Joint 
Surgery Clinic indicated that the veteran was treated by Dr. 
PLB for chronic left ankle pain.  On examination, the veteran 
reportedly walked with a hesitant gait and an occasional 
left-sided limp.  The examiner noted that the left ankle and 
left foot had a normal appearance and that he could not 
detect instability of the ankle or the subtalar joint.  X-
rays reportedly revealed good joint spaces in all articular 
surfaces and a small  osteophyte present over the medial 
malleolus.  The impression was chronic left ankle pain which 
the examiner suspected was related to a previous ankle 
injury.  The recommendation was that this was not an 
operative case.  The examiner indicated that although the 
veteran did have limitation of motion, it was not severe 
enough to create problems with ambulation.  He also stated 
that he did not believe that the veteran needed a brace. 

In November 1999, the Board remanded the issues on appeal for 
additional development.  The Board found that the current 
record was unclear as to whether there is, in fact, X- ray 
evidence of osteoarthritis in the left foot or ankle, and if 
so, whether such disability is a manifestation of in- service 
injury, post-service injury, or some other etiology.  
Consequently based on the various interpretations of X-ray 
findings noted in the record, the Board found that additional 
medical development was necessary in this matter, to include 
a supplemental medical opinion specifically considering the 
inconsistent findings noted above.

In response to the specific remand requests additional 
medical records dating from 1994 through June 1999 were added 
to the claims file from the Durham VAMC.  Pertinent, 
nonduplicative records added at this time included the report 
of a January 1995 VA MRI of the left ankle.  The impression 
was no abnormality detected and normal appearing lateral 
ligament complex of the left ankle.  Also submitted with 
these records was the report of April 1996 VA X-rays of the 
left ankle which showed a normal left ankle with minimal 
swelling medially and laterally and no other abnormality 
seen.  The impression was normal mortise with minimal 
swelling bilaterally.

A private medical record indicates that the veteran was 
treated for complaints of bilateral foot pain and left ankle 
pain by Dr. DWB in December 1999.  Physical examination 
revealed significant pes planus, good range of motion of both 
the ankle subtalar joints and the forefoot.  The physician 
noted some tenderness about the mid-foot on both feet and 
some tenderness about the left ankle but no swelling 
erythema, or ecchymosis or warmth.  The physician interpreted 
X-rays as follows:  "AP, lateral and oblique views of both 
feet reveal pes planus bilaterally; there is some evidence of 
mild degenerative changes in the left ankle; no other 
significant abnormality noted.  AP, lateral and mortise views 
of the left ankle taken today reveal degenerative changes 
about the ankle, relatively mild."  The impression was 
painful flat feet and early degenerative joint disease of the 
left ankle.  

Records on file show that X-ray reports and films relating to 
the veteran's left ankle taken on or about February 22, 1980 
and November 3, 1980 were requested from the NPRC in St. 
Louis in November 1999.  The records also show that the 
response indicated that the 1980 X-rays requested are not 
available and it was noted that these "interim" X-rays are 
destroyed at the creating facilities five calendar years 
after date of last film.

A December 1999 record from the VA Mental Health Clinic 
indicated that the veteran had a part-time job.  

In January 2001 VA examination of the joints, it was noted 
that the veteran's claims file was reviewed and that the 
specific requests of the November 1999 remand were followed.  
The veteran's left ankle was examined and the history of 
prior findings was reviewed.  Subjective complaints of daily 
symptoms in the left ankle reportedly included constant pain 
on weight-bearing, discomfort adjacent to and around the 
lateral malleolus and toward the anterior part of the ankle 
at that level, swelling just below the lateral malleolus on 
most days, occasional popping, and weakness.  Treatment was 
noted to include liniment rubs and an ankle brace, which has 
been lost.  The veteran reported periods of flare-up of joint 
disease.  It was noted that the veteran had not had any 
surgery on the ankle and that his ankle is not dislocated or 
subluxed.  Additionally, it was noted that the veteran has 
had no frank arthritic/inflammatory arthritic symptoms.  

Findings on physical examination included a small degree of 
swelling immediately below the lateral malleolus with mild 
tenderness to vigorous palpation to this area.  The veteran 
stated that standing on tiptoe and against resistance when 
testing dorsiflexion and plantar flexion increased discomfort 
in the left ankle.  Range of motion testing revealed that the 
veteran had 15 degrees of dorsiflexion at the left ankle and 
20 degrees at the right.  He had 30 degrees of plantar 
flexion bilaterally.  Twisting the foot on the ankle and 
eversion of the foot on the ankle caused some discomfort near 
the lateral malleolus of the left ankle.  Review of X-rays of 
the foot showed a well-corticated bony density below the 
medial malleolus, which could represent a sequela of some old 
trauma or possibly an ossicle.  The X-rays also showed that 
this density at the ankle projected inferiorly and this was 
interpreted as a possibility of an old trauma on the ankle.  
It was noted that the veteran also had X-ray imaging 
elsewhere that was consistent with either the cortical bone 
damage to the left ankle or consistent with an old service 
injury.  The diagnosis was chronic sprain, right ankle, now 
with degenerative changes, symptomatic.  The Board notes that 
the examiner mistakenly identified the right ankle in the 
diagnosis, when the findings on examination clearly indicates 
the diagnosis was intended to be for the left ankle.  
Following the diagnosis, the examiner gave the following 
opinion:  "This examiner believes that the present findings 
do relate to sequela of the veteran's in-service injury."

On January 2001 examination of the feet, it was noted that 
the veteran's claims file was reviewed including the remand 
instructions for examination of the feet and joints.  
Subjective complaints regarding the feet were reported to be 
nearly identical.  These included daily aching pain across 
the top of the metatarsals bilaterally, when walking, when 
standing, or at rest, and soreness on the soles of the feet, 
on the middle and the front part under the arch.  The veteran 
had no flare-ups, stating only that prolonged standing or 
walking aggravated the symptoms.  It was noted that the 
veteran had inserts but no longer uses them, that he does not 
use a crutch or a brace, and that he has not had any surgery.  
The veteran's daily self-care activities were reportedly not 
limited at all by his foot and ankle disabilities, however, 
he reportedly believed that while working he would have 
trouble walking a great deal, standing a great deal, or 
carrying a great deal with his feet.  On physical 
examination, the veteran's feet were noted to be identical in 
appearance.  

Examination of the right foot revealed:  some straightening 
of the medial longitudinal arch; some apparent pronation of 
the hindfoot; hallux valgus deformity that was more prominent 
on the great toes and the smaller toes; slight hammer toe 
deformity in the third, fourth, and fifth toes; no tenderness 
on palpation of the plantar fascia on stretching it; no 
tenderness on squeezing the forefoot or the mid-foot; and 
good extension and flexion of all the toes.  Examination of 
the left foot revealed: mild hallux valgus deformity; slight 
hammer toe deformity in the fourth and fifth toes; no 
tenderness over the Achilles; no tenderness over the foot; 
good extension and flexion of the toes; and no weakness 
against resistance to maneuvers of flexion and extension.  
For both feet, the veteran could stand on tiptoe and heel 
without pain and there were no notable skin or vascular 
changes.  X-rays were reportedly reviewed and the 
interpretation was that they were consistent with flatfoot or 
pes planus with bilateral hallux valgus and mild hammertoe 
deformity.  The diagnoses were right foot pes planus with 
hallux valgus and mild hammertoe, symptomatic; and left foot 
pes planus with mild hallux valgus and hammertoe deformity, 
symptomatic. 


III.  Analysis

The veteran maintains, in substance, that the disability due 
to his service-connected residuals of left ankle sprains is 
more disabling than reflected in the current 10 percent 
rating assigned that condition.  The veteran also contends 
that the current 10 percent evaluations assigned for each of 
his right and left lower extremities for service-connected 
pes planus, with hallux valgus and mild hammertoes, do not 
adequately reflect their severity.  Finally, the veteran 
asserts that he is unemployable as a result of his service-
connected disorders.  

A.  Increased Rating Claims

The Board notes that it has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the 
disabilities at issue.  In assessing the degree of disability 
attributable to a service-connected disorder, the disorder is 
generally viewed in relation to its whole history.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claims are not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2001).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.


		1.  Residuals of left ankle sprains 

The Board initially points out that the question as to 
whether the veteran's service-connected residuals of left 
ankle sprains involve arthritis has been answered.  The 
medical opinion on the latest VA examination clearly 
indicates that the sequela of the veteran's inservice left 
ankle injury now involves symptomatic degenerative joint 
disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, 
degenerative arthritis and arthritis due to trauma will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of a 
specific joint or joints is noncompensable under the 
appropriate diagnostic code, however, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.

Therefore, the disability due to the veteran's service-
connected residuals of left ankle sprains is most accurately 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(arthritis, degenerative), 5010 (arthritis, due to trauma), 
and 5271 (ankle, limited motion of).

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent evaluation will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.  This is the 
highest rating possible for limitation of motion.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the residuals of the 
veteran's left ankle fracture.  Range of motion testing on 
recent examination in January 2001 revealed that the veteran 
had dorsiflexion of the left ankle to 15 degrees and plantar 
flexion of the left ankle to 30 degrees.  Normal range of 
motion of the ankle is 20 degrees' dorsiflexion and 45 
degrees' plantar flexion.  38 C.F.R. § 4.71 Plate II (2001).

According to these findings, the veteran's left ankle 
disorder causes disability that limits motion to 75 percent 
of normal range of motion on dorsiflexion and a 66 percent of 
normal range of normal motion on plantar flexion.  While this 
degree of impairment is significant, it is best described as 
"moderate" and not "marked", as the veteran is still able 
to maneuver his ankle throughout the great majority of the 
span of normal range of motion for that joint.  With only 
moderate limitation of motion, a rating in excess of 10 
percent is not warranted.

Under Diagnostic Code 5271, the provisions pertinent to pain 
and its effect on functional impairment may be considered.  
In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
diagnostic code governing limitation of motion. To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

While giving due consideration to the veteran's subjective 
complaints regarding the restrictions imposed by his service- 
connected left ankle disability, the Board cannot conclude 
that more than a "moderate" limitation of motion results so 
as to warrant a higher rating under Diagnostic Code 5271.  
Even considering the veteran's complaints, no examiner has 
indicated that marked impairment results from pain.  In fact, 
in the most recent comments on file pertaining to the impact 
of the left ankle disorder on the veteran's range of motion, 
the veteran's private physician, Dr. PLB, reported on June 
1999 examination, that  "although he does have limitation of 
motion, it was not severe enough to create problems with 
ambulation."  

The Board has considered whether a higher disability rating 
might be available under another diagnostic code, but finds 
that Diagnostic Code 5271 is the most appropriate diagnostic 
code under which to rate the veteran's left ankle disability.  
38 C.F.R. § 4.71a.  The Board notes that higher ratings are 
possible when there is ankylosis of the ankle joint or 
malunion of the os calcis.  Diagnostic Codes 5270, 5272, and 
5273 (2001).  In this regard, the Board notes that the entire 
medical record is negative for any indication that the 
veteran's left ankle is ankylosed or involves malunion of the 
os calis.  Accordingly, a higher evaluation is not warranted 
under another provision.  Diagnostic Codes 5270, 5272, and 
5273.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (2001).  Further, the functional 
effect of pain in the left ankle was also considered.  See 38 
C.F.R. §§ 4.40, and 4.45, and see DeLuca, 8 Vet. App. at 207- 
208.  Under these provisions the presence of complaints of 
pain or functional loss will not support a higher evaluation, 
as it has not been shown that there is any additional loss of 
range of motion, beyond that which has already been 
considered due to the veteran's pain.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

In this case entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) was not considered by the RO.  
Nevertheless, the Board finds that consideration of 
entitlement to compensation under 38 C.F.R. § 3.321(b)(1) at 
this time will not result in any prejudice to the veteran.  
See Stegall v. West, 11 Vet App 268 (1998).  The Board may 
address the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 in the first instance whenever the 
record before it contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his 
service-connected residuals of left ankle sprains.  He has 
not shown that his service-connected residuals have required 
frequent periods of hospitalization, and there is no 
documentary evidence in the claims file substantiating his 
assertion that he has been economically harmed beyond the 
degree of disability anticipated by their current evaluation 
of 10 percent.  In this regard, while the veteran has 
contended that his service-connected disability prevents him 
from working, the Board finds it relevant, but not 
dispositive, that a January 1996 SSA Disability Determination 
and Transmittal identified the veteran's primary diagnosis as 
mood disorders and does not mention the veteran's left ankle 
disability.  Hence, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
residuals of left ankle sprains are exceptional in nature, or 
cause a marked interference with employment so as to render 
impractical the application of the regular schedular 
standards.  Id.  As there is no objective evidence showing 
that his service-connected left ankle disability has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, an extraschedular evaluation is not for 
application.

In light of the foregoing, the Board finds that an evaluation 
in excess of 10 percent for a left ankle disability is not 
warranted.




		2.  Pes planus, with hallux valgus and mild 
hammertoes, 
right and left feet

The disabilities due to the veteran's pes planus, with hallux 
valgus, and mild hammertoes of the right and left feet are 
currently evaluated as 10 percent disabling, for each foot, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (for flatfoot, 
acquired) and 5280 (for hallux valgus).
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2001), a 10 
percent evaluation is contemplated for moderate bilateral or 
unilateral pes planus where the weight-bearing line is over 
or medial to the great toe, inward bowing of the tendo 
achillis, and where there is pain on manipulation and use of 
the feet.  A 30 percent evaluation is warranted for bilateral 
and a 20 percent evaluation is warranted for unilateral 
severe pes planus with objective evidence of marked deformity 
(pronation abduction, etc.), pain on manipulation, and 
accentuated use, indication of swelling on use, and 
characteristic callosities.  Assignment of a 50 percent 
evaluation, the highest available for bilateral pes planus, 
is contemplated for pronounced symptomatology with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  The same manifestations 
warrant a 30 percent evaluation for unilateral pronounced 
symptomatology.  See Id.
 
A 10 percent evaluation is assigned for unilateral hallux 
valgus when there has been resection of the metatarsal head 
or when it is severe, if equivalent to amputation of the 
great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Hallux 
rigidus, unilateral, severe, is to be rated as hallux valgus, 
severe. 38 C.F.R. § 4.71a, Diagnostic Code 5281 (2001).  A 10 
percent evaluation is assigned for hammer toe involving all 
toes, unilateral, without claw foot. 38 C.F.R. § 4.71a, 
Diagnostic Code 5282.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

As noted above, 38 C.F.R. § 4.10 provides that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems and 38 C.F.R. §§ 
4.40, 4.45 and 4.59 require consideration of functional 
disability due to arthritis, weakened movement, excess 
fatigability, incoordination, pain on movement, or flare-ups.  
These requirements enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has carefully reviewed the veteran's history of 
medical records and examinations addressing pes planus and 
associated problems with hallux valgus and mild hammertoes in 
each foot.  Turning first to hammertoes, the Board finds that 
all medical findings in the claims file show that the 
veteran's hammertoe deformity is mild or slight.  According 
to the most recent VA examination in January 2001, the 
hammertoe deformity afflicts only the third, fourth, and 
fifth toes of the right foot and the fourth and fifth toes of 
the left foot.  As the hammertoe deformity does not effect 
all of the veteran's toes, separate compensable ratings are 
not warranted for hammertoes under Diagnostic Code 5282 for 
either foot.

Likewise, the Board finds that the veteran's hallux valgus 
deformities on the right and left foot are not severe enough 
to warrant separate 10 percent ratings under  Diagnostic Code 
5280.  On VA examination in April 1998, the examiner found 
the hallux valgus deformity of the right foot to be 
"slight" and the hallux valgus deformity of the left great 
toe to be "minimal."  The interpretation of VA X-rays 
performed in April 1998 describes that the veteran's hallux 
valgus as moderate bilaterally.  On VA examination in January 
2001, "mild" hallux valgus deformity was identified on the 
left foot, while that on the right was found only to be more 
prominent in the great toe.  Based on all the evidence of 
record, the Board finds that the hallux valgus deformities in 
the right and left feet are not shown to be severe, 
equivalent to amputation of either great toe, and they have 
not been operated on with resection of the metatarsal head.  
As such, increased ratings under Diagnostic Code 5280 are not 
for evaluation.

Turning to the chief component of the bilateral foot 
problems, the veteran's pes planus, the Board finds that the 
evidence of record does not demonstrate that the veteran's 
pes planus is more than moderate.  While the veteran reported 
calluses during his October 1996 RO hearing, these were not 
noted on any subsequent VA examinations.  Objective findings 
on VA examination of the feet in November 1996 included only 
very flat feet with pain on palpation under the mid point of 
the arch on the plantar surface and no redness or swelling 
noted in the feet.  The interpretation on the report of VA X-
rays of the feet performed in April 1998 was that for both 
feet, the calcaneal pitch was measured at 11 degrees, 
indicating a moderate degree of pes planus.  The impression 
was bilateral pes planus of moderate degree.  On VA 
examination in April 1998, findings included: flat type arch; 
no tenderness in the plantar fascia; weight bearing and non-
weight bearing allowment of the Achilles' tendons completely 
within normal limits; no pain on manipulation of the Achilles 
tendon; no valgus present; and no misalignment of the 
forefoot or mid-foot.

On most recent VA examination in January 2001, the veteran 
reported daily symptoms of pain and aching of the feet 
aggravated by walking and standing.  It was noted that he has 
not had surgery on the feet, that he does not use a crutch or 
brace and that he does not have flare ups or other 
aggravation aside that which is brought on by prolonged 
walking.  Physical examination revealed some straightening of 
the right medial longitudinal arch and some apparent 
pronation of the right hindfoot.  There was no tenderness on 
palpation of the plantar fascia on stretching and no 
tenderness on squeezing the right forefoot or mid-foot.  On 
examination of the left foot, there was also no tenderness 
over the Achilles, no tenderness over the foot, and good 
extension and flexion of the toes.  Bilaterally, the veteran 
could stand on tiptoe and heel without pain, there was no 
weakness against resistance to maneuvers of flexion and 
extension and there were no notable skin or vascular changes 
in either foot.  The diagnoses included right and left foot 
pes planus.  

Based on review of the entire record, the Board does not find 
objective evidence that the veteran's pes planus has resulted 
in marked deformity, with pain on manipulation or indications 
of swelling on use or characteristic callosities in either 
foot.  Without these findings, the veteran's bilateral flat 
feet do not warrant a single 30 percent disability rating for 
bilateral severe flatfeet or a 20 percent evaluation for a 
unilateral severe flatfoot disability under the provisions of 
Diagnostic Code 5276.

As the disabilities due to the veteran's service-connected 
disorders of the left and right feet do not warrant 
compensable ratings based on evaluation of the hammertoes or 
the hallux valgus deformities, and the symptoms due to pes 
planus are no more than moderate, the Board must deny the 
veteran's appeals for a rating in excess of 10 percent for 
the right foot and a rating in excess of 10 percent for the 
left foot.  See Diagnostic Codes 5276, 5280 and 5282.

The Board has considered the functional effect of pain in the 
feet due to the right and left foot disorders.  See 38 C.F.R. 
§§ 4.40, and 4.45, and see DeLuca, 8 Vet. App. at 207- 208.  
Under these provisions the presence of complaints of pain or 
functional loss will not support a higher evaluation, as it 
has not been shown that there is any additional pain or 
weakness on movement of the feet and toes, beyond that which 
has already been considered in the rating method that has 
been employed by the RO to reach the current 10 percent 
disability evaluations assigned each lower extremity. 

The Board has also considered the possibility of an extra-
schedular evaluation of the veteran's disorders of the feet 
under 38 C.F.R. § 3.321(b)(1).  As was the case for the 
disorder of the left ankle, the Board finds no evidence of an 
exceptional disability picture regarding the bilateral foot 
disorder.  The veteran has failed to present any evidence of 
particular circumstances that render impractical the 
application of the regular rating criteria to his service-
connected disorders of the feet.  He has not shown that his 
service-connected bilateral foot disorders have required 
frequent periods of hospitalization, and there is no 
documentary evidence in the claims file substantiating his 
assertion that he has been economically harmed beyond the 
degree of disability anticipated by their current 10 percent 
evaluations assigned for each lower extremity.  Again, the 
Board finds it relevant, but not dispositive, that a May 1999 
SSA Disability Determination and Transmittal identified the 
veteran's primary diagnosis as back problems and does not 
mention the veteran's feet disabilities.  Hence, the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disorders of the feet are 
exceptional in nature, or cause a marked interference with 
employment so as to render impractical the application of the 
regular schedular standards. Id.  As there is no objective 
evidence showing that his service-connected right and left 
feet disabilities have a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, an extraschedular 
evaluation is not for application.

In light of the foregoing, the Board finds that evaluations 
in excess of 10 percent for pes planus, with hallux valgus, 
and mild hammertoes of each foot are not warranted.


	B.  Total disability rating based on individual 
unemployability (TDIU).

The veteran has asserted that his service-connected disorders 
render him unemployable.  

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341 and 4.16.

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the General Counsel concluded that 
the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation. VAOGCPO 95-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The Board is 
bound in its decision by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA. 38 U.S.C.A. § 7104(c).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
psychiatric disorder, his back problems, and other 
nonservice-connected disabilities on his ability to function.

In order to evaluate the veteran's claim under the objective 
standard, the Board has evaluated the veteran's service- 
connected disabilities under the VA's Schedule for Rating 
Disabilities (VA Rating Schedule).

The evidence supports the conclusion that the veteran does 
not meet the requirements of a total disability evaluation 
under 38 C.F.R. § 4.16(a) ("the objective standard").  
However, in Fisher v. Principi, 4 Vet. App. 57 (1993), the 
Court held that, in a claim for total rating for compensation 
purposes based in individual unemployability, if the rating 
does not entitle the veteran to a total disability under 38 
C.F.R. § 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b) (the "subjective 
standard").  Under 38 C.F.R. § 4.16(b), the Board must 
determine whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disabilities.  
This regulation provides that the established VA policy is 
that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled."  
Hodges v. Brown, 5 Vet. App. 375, 379 (1993) (citing 38 
C.F.R. § 4.16(b)).  However, in these cases, in order for the 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some circumstance which 
places the claimant in a different position from other 
veterans with the same rating.  See 38 C.F.R. §§ 4.1 and 
4.15.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) and the Court's decision in Floyd v. Brown, 9 
Vet. App. 95 (1996).  In Floyd, the Court held that the Board 
may not assign an extraschedular disability rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, because § 
3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of § 3.321(b)(1) when the issue had been raised 
before the Board.  Specifically, the Court stated that "the 
regulation does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required" and "[t]he procedural requirements of 38 C.F.R. § 
3.321(b)(1) do not derogate from the ability or obligation of 
the Board to seek out all issues which are reasonably raised 
from a liberal reading of the documents or oral testimony 
submitted prior to the [Board's] decision."  Id. at 95-96.  
The Court further stated that "the correct course of action 
for the Board in extraschedular consideration cases such as 
this one is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1)."  Id. 
at 95; see also id. at 96 ("the Board is in fact obligated to 
consider the applicability of the extraschedular rating 
regulation, but must then refer the matter for decision in 
the first instance by the appropriate VA officials.").  
VAOPGCPREC. 6-96 (August 16, 1996) also addresses this issue.

In this case, the Board finds that the evidence fails to show 
that the service-connected disability at issue is so 
exceptional or unusual as to warrant the assignment of an 
extraschedular evaluation or referral to the Under Secretary 
for Benefits or the Director of VA's Compensation and Pension 
Service for initial decision on this issue.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the Court held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability. This case is clearly distinguishable from 
Fanning because, as discussed in the sections above relating 
to evaluations of each disability, there is no such evidence 
of record.  

While the analysis in the Floyd opinion would appear to apply 
also to TDIU ratings under section 4.16(b), as noted by the 
Court within Kellar v. Brown, 6 Vet. App. 157, 162 (1994), 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b) and a total rating under § 4.16(b) are based on 
different factors.  While § 4.16(b) has a similar reference 
to a referral to the Director of VA's Compensation and 
Pension Service, the provisions of the two regulations are 
significantly different. For example, the effect of a 
service-connected disability are measured differently for 
purposes of extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (extraschedular consideration warranted where 
there is marked interference with employment) and for 
purposes of a TDIU claim under 38 C.F.R. § 4.16 
(extraschedular consideration warranted where a veteran who 
is unemployable by reason of service-connected disabilities 
that do not meet certain percentage requirements is unable to 
secure and follow a substantially gainful occupation by 
reason of such service-connected disabilities) (emphasis 
added).  In contrast to § 3.321(b)(1), § 4.16(b) does not 
require a finding that the schedular ratings are inadequate 
to compensate for the average impairments in earning capacity 
caused by particular disabilities, but requires only a 
finding that the service-connected disabilities render a 
particular veteran unemployable.

Under 38 C.F.R. § 4.16(b), if a claimant's service-connected 
disabilities do not meet the percentage requirements of § 
4.16(a), but the claimant is unable to secure and follow a 
substantially gainful occupation by reason of such service-
connected disability, the rating board should submit the case 
to the Director of VA's Compensation and Pension Service for 
consideration of entitlement to a TDIU rating.

The Board has considered whether the veteran's residuals of 
left ankle sprains and his right and left foot pes planus, 
with hallux valgus, and mild hammertoes prevent him from 
obtaining or maintaining employment or whether the case must 
be submitted to the Director of VA's Compensation and Pension 
Service for consideration of entitlement to a total 
disability rating for unemployability.  

The Board concludes that the medical evidence of record does 
not support a finding that the veteran is demonstrably unable 
to obtain or maintain employment due to his service-connected 
disorders.  As a result, a referral of this claim to the 
Director of VA's Compensation and Pension Service is not 
warranted.  While it is clear that the veteran has not worked 
steadily for some time, and that the veteran left some forms 
of employment purportedly because of complaints of pain in 
the ankles and feet, the evidence does not show that the 
service-connected conditions are of such unusual disabling 
nature as to preclude the veteran from all types of 
substantial employment. 

While the veteran testified that his disorders of the left 
ankle and feet prevent him from working, the VA physician who 
performed the April 1998 examination specifically indicated 
that the veteran's service-connected disabilities are not 
severe enough to have any effect on his abilities to work and 
that the veteran is not unemployable secondary to his 
service-connected disabilities.  Furthermore, the Board finds 
that the evidence on file shows that the disorder most 
responsible for problems with employment is the veteran's 
non-service-connected psychiatric problem.  As stated above, 
the veteran's SSA determination found him disabled due to his 
psychiatric problems without mention of foot or ankle 
concerns.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated the Board cannot deny the veteran's claim for a 
total rating based on individual unemployability without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work.  In this case, the clear 
medical evidence of record from the 1998 examination report 
demonstrates that the veteran is able to perform work.  The 
VA physician that examined the veteran specifically stated 
that the veteran's service-connected disabilities are not 
severe enough to have any effect on his abilities to work and 
that the veteran is not unemployable secondary to his 
service-connected disabilities.  Furthermore, there is no 
medical evidence of record demonstrating that the veteran is 
unemployable solely due to his service-connected 
disabilities.  Additionally, the records from the veteran's 
vocational rehabilitation counseling indicate that the 
veteran was a candidate for paralegal training and education 
in other fields before he was discontinued from the program 
for failure to appear.

While the veteran has indicated that his service-connected 
ankle disorder and feet problems caused him problems with 
working in positions in law enforcement and  housekeeping, 
the fact that the veteran was unable to follow a substantial 
gainful occupation in these fields due to his problems with 
walking long distances is not a basis to determine that the 
veteran is unemployable from any form of substantially 
gainful employment due to his service-connected disabilities.  
Once again, the fact that the veteran is unemployed, does 
support the conclusion that the veteran is unemployable due 
to his service-connected disorders.

While there is evidence which supports the veteran's claim 
that he cannot work in law enforcement because of his 
service-connected disorders, the Board has found, for reasons 
noted above, that the more probative evidence supports the 
conclusion that the veteran is not totally disabled due to 
his left ankle and bilateral feet problems. 

Medical evidence indicating that the veteran has a 
substantial psychiatric problem would undermine the 
determination that the veteran's industrial impairment was 
the result of his service-connected disorders.  Accordingly, 
the Board does not find evidence that the veteran's 
disability evaluation should be increased based on individual 
unemployability.

Under Pratt v. Derwinski, 3 Vet. App. 269 (1992), the Board 
must give the veteran the benefit of the doubt when we are 
unable to separate between nonservice-connected and service-
connected conditions.  In this case, for reasons noted above, 
the record does distinguish between the nonservice-connected 
psychiatric problems and the service-connected left ankle and 
bilateral foot conditions.  The medical evidence demonstrates 
that the veteran's service- connected disabilities did not 
render him unemployable.  Accordingly, the weight of the 
evidence is against the claim for a total rating based on 
individual unemployability due to the service-connected 
disability under both 38 C.F.R. § 4.16(a) and (b).

For the reasons noted above, the Board does not find that a 
100 percent evaluation based on individual unemployability 
due to service-connected disorders.



ORDER

An evaluation in excess of 10 percent for residuals of left 
ankle sprains is denied.

An evaluation in excess of 10 percent for pes planus, with 
hallux valgus and mild hammertoes of the right foot is 
denied.

An evaluation in excess of 10 percent for pes planus, with 
hallux valgus and mild hammertoes of the left foot is denied.

A total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

